                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

M.G., a minor child by S.G., his parent       )
and legal guardian,                           )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )      Case No. 1:19-cv-00092-TLS-SLC
                                              )
WHITLEY COUNTY                                )
CONSOLIDATED SCHOOLS,                         )
                                              )
               Defendant.                     )

                                    OPINION AND ORDER

       Before the Court is a suit filed by Plaintiff M.G., a minor, by S.G., his parent and legal

guardian, against Defendant Whitley County Consolidated Schools, alleging that Defendant has

violated the Establishment Clause of the First Amendment to the United States Constitution by

allowing adult persons associated with a church or religious group to enter M.G.’s school to

engage in religious and other conversations with students during the school day, resulting in

emotional harm to M.G. (DE 1). Now before the Court is M.G.’s motion seeking leave for S.G.,

who has the same last name as M.G., to proceed anonymously by her initials in this litigation.

(DE 6; DE 6-1 ¶ 7). M.G. asserts that if S.G.’s name is made known, he would be easily

identified, violating the intent of Federal Rule of Civil Procedure 5.2(a)(3) providing that a minor

may be identified only by his initials in court filings. Defendant has not responded to the motion,

and its time to do so has now passed. N.D. Ind. L.R. 7-1(d)(2)(A).

       Courts “disfavor anonymous litigation.” Doe v. Smith, 429 F.3d 706, 710 (7th Cir. 2005).

“The public has an interest in knowing what the judicial system is doing, an interest frustrated

when any part of litigation is conducted in secret.” Id. (citations omitted). “The presumption
that parties’ identities are public information, and the possible prejudice to the opposing party

from concealment, can be rebutted by showing that the harm to the plaintiff . . . exceeds the

likely harm from concealment.” Doe v. City of Chicago, 360 F.3d 667, 669 (7th Cir. 2004)

(citations omitted). Even if there is no objection, the court “has an independent duty to

determine whether exceptional circumstances justify such a departure from the normal method of

proceedings in federal courts.” Doe v. Trs. of Ind. Univ., No. 1:12-cv-1593, 2013 WL 3353944,

at *3 (S.D. Ind. July 3, 2013) (citing Doe v. Blue Cross & Blue Shield United of Wisconsin, 112

F.3d 869, 872 (7th Cir. 1997)).

       “Records or parts of records are sometimes sealed for good reasons, including the

protection of state secrets, trade secrets, and informers; and fictitious names are allowed when

necessary to protect the privacy of children, rape victims, and other particularly vulnerable

parties or witnesses.” Blue Cross & Blue Shield United of Wisconsin, 112 F.3d at 872. “An

important factor in favor of anonymity is whether the plaintiff is particularly vulnerable to the

possible harms of disclosure, particularly in light of his age.” P.D. v. Carroll Consol. Sch. Corp.,

820 F. Supp. 2d 907, 909 (N.D. Ind. 2011) (citation and internal quotations marks omitted).

       In his complaint, M.G. alleges that he is “greatly upset” by the “constant intrusions of

religious persons at the school,” that he “does not want religious personnel to talk to other

students at the school during school hours as this makes him feel left out” and “ostracized,” and

that “he feels like he is being coerced into unwelcome religious practices.” (DE 1 ¶¶ 14, 19, 24,

25). M.G. further alleges that another student left him a copy of a religious book with M.G.’s

name on it, and when M.G. returned the book to the student, the student gave it back to

him—this time with a note stating that M.G. was going to go to Hell. (DE 1 ¶ 18). M.G. alleges

                                                 2
that he “has suffered and is suffering emotional harm . . . by the aggressive presence of the

church and church personnel and Campus Life representatives within the school during the

school day . . . .” (DE 1 ¶¶ 30, 31).

         In support of the instant motion, S.G. submits her affidavit, attesting that this case

involves “pervasive religious influences in [her] son’s school and the harm that has been caused

to [her] son because he has not followed the majority religious viewpoint in his school.” (DE 6-1

¶ 4). S.G. attests that as alleged in the complaint, her son “has felt ostracized and left out of the

school community,” and that “public disclosure of [her] son’s identity . . . will only make things

worse.” (DE 6-1 ¶¶ 4, 5). She further attests that she “reasonably fear[s] that if [M.G.’s] role as

plaintiff in this case becomes publicized he will be subject to public criticism and made to feel

even more of an outsider,” and that “[h]e has already been told by a fellow student that he was

destined for Hell, which made him very upset.” (DE 6-1 ¶ 5).

         In Doe ex rel. Doe v. Elmbrook School District, 658 F.3d 710 (7th Cir. 2011), opinion

vacated on rehearing en banc, 687 F.3d 840 (7th Cir. 2012), cert denied, 134 S. Ct. 2283 (2014),

a case challenging the propriety under the First Amendment of public high school graduation

ceremonies being held in a church, the Seventh Circuit Court of Appeals found that the district

court did not err in allowing the parents of the minor children to proceed anonymously.1 In doing

so, the Seventh Circuit acknowledged that “[l]awsuits involving religion can implicate deeply

held beliefs and provoke intense emotional responses.” Id. at 723. The Seventh Circuit also

found it “significant that children are involved in the suit,” reasoning that “[i]dentifying these

         1
            The en banc decision did not criticize the conclusions reached by the panel decision considering the
plaintiffs’ anonymous status; nor did the en banc decision comment on the district court’s decision to allow the
plaintiffs to proceed anonymously in the action.

                                                         3
adult plaintiffs also would expose the identities of their children.” Id. at 724. Additionally, the

Seventh Circuit acknowledged that “[b]ecause the subject matter of the suit frequently has a

tendency to inflame unreasonably some individuals and is intimately tied to District schools, such

a risk to children is particularly compelling.” Id. (citation omitted).

       The instant action, too, centers on religion and public schools, and thus, may “implicate

deeply held beliefs and provoke intense emotional responses.” Id. As in Elmbrook, S.G. has

submitted an affidavit attesting that M.G. has suffered harm as a result of Defendant allowing

adult persons associated with a church or religious group to enter M.G.’s school to engage in

religious and other conversations with students during the school day, and that exposing M.G.’s

identity through using S.G.’s name would subject M.G. to further harm through public criticism.

(DE 6-1 ¶¶ 4, 5). There is a difference, however, between S.G.’s affidavit and the affidavits

submitted in Elmbrook. The plaintiffs’ affidavits in Elmbrook attached comments posted in an

online community forum after the lawsuit was filed, several of which raised legitimate concerns

of retaliation. See City of Chicago, 360 F.3d at 669 (“The danger of retaliation is often a

compelling ground for allowing a party to litigate anonymously.” (citations omitted)). Here,

S.G.’s affidavit simply advances her own belief that M.G. will suffer further harm if he is

exposed to public criticism.

       Nevertheless, on balance, the Court finds that the instant suit is sufficiently analogous to

Elmbrook to provide guidance. M.G. is a young child and this suit involves religion and public

schools—a topic that “has a tendency to inflame unreasonably some individuals” in most

communities. Elmbrook, 658 F.3d at 723 (citation omitted); see Sealed Plaintiff v. Sealed

Defendant, 537 F.3d 185, 190 (2nd Cir. 2008) (recognizing that an important factor in favor of

                                                  4
anonymity is “whether the plaintiff is particularly vulnerable to the possible harms of disclosure,

particularly in light of his age”). Accordingly, at this time, the Court finds that the risk to M.G.’s

health and safety, if his parent is identified by name, outweighs the public’s interest in judicial

openness and overcomes the presumption against anonymous litigation.

       Therefore, M.G.’s motion to allow S.G., as parent and legal guardian, to proceed by

anonymous name (DE 6) is GRANTED. The parties are ORDERED not to publicly disclose the

actual names of M.G. and S.G. without first obtaining leave of Court to do so. The Clerk is

DIRECTED to continue to use the initials of M.G. and S.G. on the docket until further order of

the Court. The Court CAUTIONS, however, that “the balancing of interests can shift against

[M.G.] depending on future developments in this case.” Trs. of Ind. Univ., 2013 WL 3353944, at

*3.

       SO ORDERED.

       Entered this 10th day of April 2019.

                                                               /s/ Susan Collins
                                                               Susan Collins
                                                               United States Magistrate Judge




                                                  5
